Dear Mr. Robertson:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the City of Minden, you have asked for our opinion on the following question:
Can the City of Minden provide services, i.e. road repairs, to a private or church-owned cemetery?
In general terms, our office has consistently opined that public funds and/or equipment may not be used to repair private property. See Attorney General Opinion Nos. 87-464, 05-0299, 08-0109. For example, Attorney General Opinion No. 05-0299 opined that a Parish may not repair roads on private property used primarily for the benefit of private individuals. Similarly, Attorney General Opinion No. 08-0109 concluded that the use of parish prisoners to clean private property would be tantamount to a prohibited donation and such activities are not permissible under Louisiana law. Both of these opinions refer to and rely on the prohibition against the gratuitous alienation of public property mandated by Louisiana Constitution Article VII, Section 14. In accord with these prior opinions, it is our current opinion that the City of Minden may not use public funds and/or resources to repair private roads leading to a private or church-owned cemetery.
Although it is our opinion that it would be a violation of La.Const. Art. VII, Sec. 14(A) for the City of Minden to provide funds or labor for the repair or maintenance of a private cemetery road, it would be permissible for the public entity to maintain the road under one scenario; that being a dedication of the road to a public use. Our office has previously opined that it is permissible for a public entity to maintain a roadway that traverses private property when that road *Page 2 
has been dedicated to a public use by the private landowner. See e.g., La. Atty. Gen. Op. Nos. 08-0232; 08-0334. In order to determine whether such maintenance satisfies the limitations of La.Const. Art. VII, Sec. 14, there must simply be a demonstrable public purpose that is served by the maintenance. La. Atty. Gen. Op. No. 08-0334.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  MICHAEL J. VALLAN
  Assistant Attorney General

JDC/MJV/cah